UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2010 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. CIBT Education Group Inc. (the “Company”) is furnishing under cover of Form 6-K documents that were publicly filed in Canada on SEDAR. EXHIBITS Number Description of Exhibit Material change report – May 6, 2010 Revised annual information form filed on SEDAR on May 13, 2010 Material change report – May 10, 2010 Material change report – March 16, 2010 Security holders documents – February 23, 2010 Report of voting results – December 18, 2009 Material change report – December 18, 2009 Annual information form – December 3, 2009 Material change report – November 24, 2009 Form of proxy – November 23, 2009 Management information circular – November 3, 2009 Notice of meeting – November 3, 2009 Financial statements request form – November 23, 2009 Voting instruction form – November 23, 2009 Material change report – November 18, 2009 Material change report – October 27, 2009 Material change report – November 4, 2009 Notice of the meeting and record date (amended) – November 12, 2009 Notice of the meeting and record date – October 9, 2009 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:May, 2010 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer 2
